Case 19-20400             Doc 157      Filed 10/30/19     Entered 10/30/19 14:43:27          Page 1 of 3



                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
___________________________________
                                    )
In Re:                              )    Chapter 11
                                    )
DONNA J. BARNES,                    )    Case No. 19-20400
                                    )
            Debtor                  )    Re: ECF No. 135
___________________________________ )
UBS BANK USA,                       )
                                    )
            Movant                  )
vs                                  )
                                    )
DONNA J. BARNES aka DONNA JO        )
BARNES fka DONNA J. FAHRBACK        )
and TRUSTEE                         )
____________________________________)

         AMENDED OBJECTION TO MOTION FOR RELIEF FROM STAY (REAL
                               PROPERTY)

TO THE HONORABLE JAMES J. TANCREDI, UNITED STATES BANKRUPTCY JUDGE:

         Donna J. Barnes, debtor and debtor-in-possession (the “Debtor”), by and through her

counsel, Reid and Riege, P.C., hereby objects (the “Objection”) to the Motion for Relief from

Automatic Stay (Real Property) (the “Motion”) filed by UBS Bank USA (“UBS”) and, in support

thereof, respectfully represents as follows.

         1.          Contrary to the allegations in the Motion, the Debtor has filed a disclosure statement

and plan in her Chapter 11 case, the basis of which is the sale of 33 Bay Street, Westerly, Rhode

Island (the “Property”), which is the subject of the Motion. As UBS should be aware as its counsel

was on notice, the disclosure statement was the subject of a hearing on October 23, 2019, at which

the disclosure statement was effectively put on hold, in part, to possibly foster a proposed sale of the

Property, all as was initially agreed to by virtue of that certain Scheduling Order Relating to Motion




25620.000/715676.1                                 -1-
Case 19-20400             Doc 157      Filed 10/30/19      Entered 10/30/19 14:43:27           Page 2 of 3



to (I) Convert Case to Chapter 7, or (II) Terminate Exclusivity, or (III) Appoint Trustee (Doc. Id. No.

112) (the “Scheduling Order”). In fact, and as contemplated by the Scheduling Order, the Debtor

obtained Court authority to retain a broker to sell the Property and that broker is the midst of the

marketing effort, with a goal of identifying a buyer under a signed contract by December 2, 2019.

         2.          Also contrary to the allegations in the Motion, the Debtor, as well as other creditors in

this case, believe there is equity in the Debtor’s interest in the Property, which is held by the Debtor

and her non-debtor husband as a tenancy by the entireties. Insofar as an issue in that respect remains,

the Court, following the hearing on the disclosure statement, issued another scheduling order (see,

e.g., Doc. Id. No. 149) in an effort to flesh out that, and other issues, which could impact the sale of

the Property and the Debtor’s reorganization effort. While it is true that the Debtor has not made a

post-petition mortgage payment to UBS, there is a substantial equity cushion in UBS’s favor which

precludes the need to provide adequate protection to UBS. Notwithstanding, and given the large

expenses associated with the Property, the Debtor has agreed to an expedited sales process to

minimize the impact of accruing expenses.

         3.          The Property is indeed necessary to an effective reorganization of the Debtor; a

reorganization which is reasonably achievable and underway, and which would result in satisfying

the Debtor’s obligation to UBS under the dictates of the Bankruptcy Code.

         WHEREFORE, the Debtor respectfully requests that this Court enter an order sustaining the

Objection, denying the Motion, and granting the Debtor such other and further relief as is just and

equitable.




25620.000/715676.1                                  -2-
Case 19-20400         Doc 157     Filed 10/30/19    Entered 10/30/19 14:43:27    Page 3 of 3



         Dated at Hartford, Connecticut, this 30th day of October, 2019.

                                              DONNA J. BARNES

                                              By      /s/ Jon P. Newton____________________
                                                      Jon P. Newton, Esq.
                                                      Federal Bar No. ct03376
                                                      Reid and Riege, P.C.
                                                      Her Attorneys
                                                      One Financial Plaza
                                                      Hartford, CT 06103
                                                      (860) 278-1150
                                                      jnewton@rrlawpc.com




25620.000/715676.1                           -3-
